274 F.2d 828
Charles A. MEEKERv.AMBASSADOR OIL CORPORATION et al.
No. 6175.
United States Court of Appeals Tenth Circuit.
November 19, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
Charles A. Meeker, Albuquerque, N. M., appearing pro se.
C. Harold Thweatt, Oklahoma City, Okl., and George R. Inglish and Carland E. Smith, Okmulgee, Okl., appearing for appellees.
Before MURRAH, Chief Judge, BREITENSTEIN, Circuit Judge, and CHRISTENSON, District Judge.
PER CURIAM.


1
Cause dismissed for lack of a final judgment or appealable order, and cause remanded to the district court to allow amendments with respect to jurisdictional facts and for such further proceedings as the court deems meet and proper and for the entry of a final judgment.